         Case 2:20-cr-00310-RFB-DJA Document 37 Filed 06/11/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATHERINE TANAKA
 3   Assistant Federal Public Defender
     California State Bar No. 314082
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Katherine_Tanaka@fd.org

 7   Attorney for Alexander Mitchell

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                             Case No. 2:20-cr-00310-RFB-DJA

12                  Plaintiff,                             STIPULATION TO CONTINUE
                                                           SENTENCING HEARING
13          v.
                                                           (First Request)
14   ALEXANDER MITCHELL,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Rachel Kent, Special Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Katherine Tanaka, Assistant Federal Public Defender, counsel for Alexander Mitchell, that
21   the Sentencing Hearing currently scheduled on June 15, 2021, be vacated and continued to a
22   date and time convenient to the Court, but no sooner than thirty (30) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Mr. Mitchell arrived to federal custody on June 9, 2021. Defense counsel
25   needs additional time to review the Presentence Report with Mr. Mitchell and prepare for
26   sentencing.
       Case 2:20-cr-00310-RFB-DJA Document 37 Filed 06/11/21 Page 2 of 3




 1         2.     Mr. Mitchell is in custody and does not object to this continuance.
 2         3.     The parties agree to the continuance.
 3         This is the first request for a continuance filed herein.
 4         DATED this 11th day of June 2021.
 5
 6   RENE L. VALLADARES                               CHRISTOPHER CHIOU
     Federal Public Defender                          Acting United States Attorney
 7
 8
     By /s/ Katherine Tanaka                          By /s/ Rachel Kent
 9   KATHERINE TANAKA                                 RACHEL KENT
     Assistant Federal Public Defender                Special Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
         Case 2:20-cr-00310-RFB-DJA Document 37 Filed 06/11/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:20-cr-00310-RFB-DJA
 4
                   Plaintiff,                            ORDER
 5
            v.
 6
     ALEXANDER MITCHELL,
 7
                   Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11          IT IS THEREFORE ORDERED that the Sentencing and Revocation Hearing

12   currently scheduled on June 15, 2021 at the hour of 9:00 a.m., be vacated and continued to

13     July 29, 2021
     _________________                  3 00 __.m.
                       at the hour of ___:___ p

14                      10th day of June 2021.
            DATED this ____

15
16
                                                 RICHARD F. BOULWARE, II
17
                                                 UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
                                                    3
